DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed February 05, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 26 recites wherein the 3D untethered mobile actuator comprises a centrosymmetric limb structure with one magnetized base panel, three or more magnetized arm panels and three or more magnetized finger panels, each magnetized finger panel extending from one magnetized arm panel, and the magnetization angle β for the base is -90°, the magnetization angle β for the magnetized arm panel is 25°, and the magnetization angle β for the magnetized finger panel is 80°.  However, the specification in applicant’s corresponding published application US 2018/0354120 recites at para [0096] 
The permanent magnetic particles in the block 175 are magnetized, resulting in constant magnetization across the block's 175 body. The tilting angle β equals to the angle from a block's 175 surface to its magnetization and is therefore referred to as the magnetization angle β. The β angles are chosen to close the microgripper in an applied magnetic field along the central axis. For example, the magnetization β =-90.degree., β arm=250, and β finger=800 (FIG. 1F). The magnetization of each panel of the microgripper is shown by the arrows in FIGS. 1E and 1I. Before the magnetic field is applied, the microgripper is in a neutral state, flat (open) and the panels' magnetic moments neutralize each other, as shown in FIGS. 1E and 1I. (Emphasis added.)
There does not appear to be support for angle β for the arm and finger panels.  This is considered new matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-14, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sitti et al., (US 2014/0225694; hereinafter “Sitti”) in view of Liu et al., (US 10,821,565; hereinafter “Liu”), Agawal et al., (US 208/0360354; hereinafter “Agawal”- which is incorporated by reference by Liu), and Cho et al., (US 2017/0291819; hereinafter “Cho”- which is incorporated by reference by Liu).
As to claims 1, 2, 4-14, Sitti teaches a three-dimensional (3D) untethered mobile actuator comprising the following parts: 
(a) a substrate having two or more magnetized panels 26, and 
(b) a frame 33 that connects the magnetized panels, 
the magnetized panels being made of a polymer with embedded permanent magnetic particles, 

Note that the recitation that “wherein each magnetized panel of the 3D untethered mobile actuator having a magnetic moment set in a different direction than a next neighboring panel such that application of a magnetic field causes the magnetized limb panels to move out-of-plane from the magnetized base panel along a central axis of the 3D untethered actuator change the structural configuration of the 3D untethered mobile actuator between a substantially flat structural configuration in the absence of a magnetic field, and an actuated hollowed polyhedral structural configuration when under influence of a magnetic field” in claim 1 is still considered functional/process language. Functional/process language does not add any further structure to an apparatus beyond a capability.  The apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114 & § 2173.05(g)). Nevertheless, the combination of Sitti and Liu would meet the functional/process limitations as discussed above. 
Sitti teaches the invention substantially as claimed except for the frame being a continuous frame that borders each of the magnetized panels and connects neighboring magnetized panels through joint structures.
In the related art of 3D untethered mobile actuators, Liu teaches a three-dimensional (3D) untethered mobile actuator comprising: 
(a) a substrate having two or more magnetized panels 22, and 
(b) a frame 24, 26 that connects the magnetized panels, 
each magnetized panel of the 3D untethered mobile actuator having a magnetic moment in a different direction than a next neighboring panel (see Fig. 9A, B), and the 3D untethered mobile actuator having a structural configuration that changes between a substantially flat structural configuration in the absence of a magnetic field, and an actuated structural configuration when under influence of a magnetic field (see col. 3, line 66- col. 4, line 37).
Liu and Agarwal teach the frame is a continuous frame 26 that borders each of the magnetized panels (frame 206 is provided at one or more (including all) of the panel free edges, -Agarwal at para [0050] et seq.) and connects neighboring magnetized panels through joint structures (hinge 24a- Liu).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing data of the invention to have included in the 3D untethered mobile actuator of Sitti, the continuous frame of Liu and Agarwal, for the expected benefit of providing the panel with enhanced panel rigidity under application of the magnetic fields that move the panels.  
The combination of Sitti and Liu teaches the two or more magnetized panels comprise: (a) a magnetized base panel (Liu-center panel of 22,22a,b,c) having lateral sides, (b) at least one magnetized limb panel (Liu-22,22a,22b,22c) each limb extending from the lateral sides of the magnetized base panel, and (c) a frame 24 that connects the each limb to one lateral side of the magnetized base panel, the magnetized base panel and the magnetized limb panels being made of a polymer with embedded permanent magnetic particles, each part of the 3D untethered mobile actuator having a magnetic moment in a different direction, and the 3D untethered mobile actuator having a structural configuration that changes between a substantially flat structural configuration in the absence of a magnetic field, and an actuated hollowed polyhedral structural (i.e., 3D shape with flat polygon faces) configuration when under influence of a magnetic field (see Fig. 1A- Liu). 
As to claim 25 and 26, that the shape of the claimed base and limb structures with particular angles would have been obvious to try to solve a problem and there are a finite number of identified, predictable solutions as a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP 2143), such as, shapes and configurations to provide better gripping ability.
The applicant is advised that the Supreme Court has clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.”  An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  The combination of familiar elements is likely to be obvious when it does not more than yield predictable results. See MPEP 2143.
As to claims 12 and 13, Sitti teaches wherein the mass ratio of permanent magnetic particles to polymer is between about 1:10 to 2:1 and the mass ratio of permanent magnetic particles to polymer is 1:1 (see para [0126] et seq.) 
As to claim 14, Sitti teaches the 3D untethered mobile actuator is a 3D untethered mobile microgripper (see para [0124] et seq.) 
As to claim 10, the combination of Sitti, Liu and Agarwal teaches the frame is non-magnetized and made of the flexible elastomer devoid of magnetic materials (see Agarwal at para [0039] polymer). 
As to claim 11, the combination of Sitti and Liu teaches the magnetized regions are made of a mixture comprising a substantially stiff polymer with the embedded permanent magnetic particles (Sitti- para [0132] et seq.), and the frame being made of a flexible elastomer (see Agarwal- para [0039] et seq.)
Response to Arguments
Applicant's arguments filed February 05, 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually that Sitti teaches 2 dimensional microgrippers that are U-shaped and consist of two-fingers that grasp cargo through a pinching operation and Liu teaches a method for manufacturing that are incapable of actuation under magnetic fields applicant is respectfully reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First, it is noted that claim 1 only requires 2 magnetized limb panels.  Thus, it is unclear how the claimed 3D actuator would be different from that of Sitti since claim 1 merely require two limbs that would also grasp cargo through a “pinching operation”.  Thus, in so much as Sitti is considered “2D”, so is applicant’s claim 1. The examiner recommends applicant include in claim 1, the four limb panels and 4 fingers attached thereto for “3D” grasping of objects.  Furthermore, Sitti is relied upon for the teaching of microstructures that are capable of actuation under magnetic fields whereas Liu, Agarwal and Cho are relied upon for teaching a three-dimensional (3D) untethered mobile actuator comprising: 
(a) a substrate having two or more magnetized panels 22, and 
(b) a frame 24, 26 that connects the magnetized panels, 
each magnetized panel of the 3D untethered mobile actuator having a magnetic moment in a different direction than a next neighboring panel (see Fig. 9A, B), and the 3D untethered mobile actuator having a structural configuration that changes between a substantially flat structural configuration in the absence of a magnetic field, and an actuated structural configuration when under influence of a magnetic field (see col. 3, line 66- col. 4, line 37).  Specifically, Liu teaches some methods that use a remote-controlled magnetic field energy source (electromagnetic waves), with the magnetic field producing localized heating as described below. The magnetic field can be biocompatible and safe to use around living tissues and organs, for example under circumstances where microwave energy may be harmful. The methods can be beneficial in situations where the heat sources and the environment around the microstructures are not controllable and accessible.  Thus, it is the combination of the Sitti, Liu, Agawal, and Cho which teach the invention set forth in the claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selaru et al., (US 2014/0249449) is cite for teaching devices that can include nano- or micro-scale additives within the device, such as magnetic nanoparticles to enable imaging, guidance, or remote triggering (see para [0052] et seq.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798